FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


JAVIER VANEGAS,                          No. 21-55478
                  Plaintiff-Appellant,
                                            D.C. No.
                  v.                     2:20-cv-07845-
                                           SVW-AGR
CITY OF PASADENA; CITY OF
PASADENA POLICE DEPARTMENT;
KLOTZ, Individually; in his/her            OPINION
capacity as Police Officer for
Pasadena Police Department;
ARELLANES, Individually; in his/her
capacity as Police Officer for
Pasadena Police Department; STARK,
Individually; in his/her capacity as
Police Officer for Pasadena Police
Department; RIEHL, Individually; in
his/her capacity as Police Officer for
Pasadena Police Department;
MURREN, Individually; in his/her
capacity as Police Officer for
Pasadena Police Department;
LEMOS, Individually; in his/her
capacity as Police Officer for
Pasadena Police Department;
SALAZAR, Individually; in his/her
capacity as Police Officer for
Pasadena Police Department;
BUNDY, Individually; in his/her
capacity as Police Officer for
2               VANEGAS V. CITY OF PASADENA


 Pasadena Police Department; DOES,
 1–10, individually, and in their
 capacity as Police officers for
 Pasadena Police Department,
                Defendants-Appellees.


         Appeal from the United States District Court
             for the Central District of California
         Stephen V. Wilson, District Judge, Presiding

             Argued and Submitted March 2, 2022
                    Pasadena, California

                      Filed August 31, 2022

    Before: Daniel A. Bress and Patrick J. Bumatay, Circuit
        Judges, and Roger T. Benitez, * District Judge.

                  Opinion by Judge Bumatay;
                Concurrence by Judge Bumatay;
                 Concurrence by Judge Bress;
                 Concurrence by Judge Benitez




     *
       The Honorable Roger T. Benitez, United States District Judge for
the Southern District of California, sitting by designation.
                VANEGAS V. CITY OF PASADENA                          3

                          SUMMARY **


                           Civil Rights

    The panel affirmed the district court’s summary
judgment in favor of the City of Pasadena and Pasadena
police officers in an action brought pursuant to 42 U.S.C.
§ 1983 alleging that plaintiff was unlawfully arrested.

    At issue was whether police officers had probable cause
to arrest plaintiff either for reports that he followed and
harassed an attorney outside a courthouse or for plaintiff’s
refusal to identify himself during an investigatory stop.
Defendants asserted that they had probable cause to arrest
plaintiff on two grounds: (1) disturbing the peace under
California Penal Code § 415(2); and (2) obstructing an
officer under California Penal Code § 148(a)(1).

    Plaintiff first argued that, because he was arrested under
California Penal Code § 148(a)(1), that means it was
disputed whether probable cause existed under § 415(2).
The panel disagreed, stating first that it was well-established
that if the facts support probable cause for one offense, an
arrest may be lawful even if the officer invoked, as the basis
for the arrest, a different offense which lacked probable
cause. Second, by the time of plaintiff’s arrest, the officers
learned enough facts to believe that plaintiff had violated
§ 415(2) and therefore had probable cause to make the arrest.
Having found no violation of the Fourth Amendment, there
was no need to proceed to the second question of the


    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
4             VANEGAS V. CITY OF PASADENA

qualified immunity analysis—whether the unlawfulness of
the officers’ conduct was not “clearly established.”

    Plaintiff next asserted that the officers lacked probable
cause to arrest him under California Penal Code § 148(a)(1)
because the failure to identify oneself by itself does not
violate the law.      The panel held that no “controlling
authority” or “robust consensus of cases” prohibited Officer
Klotz from arresting plaintiff under the facts confronting
him. Neither this court nor the Supreme Court has said that
arresting a person for failing to provide an identification
violates the Constitution. Thus, even if plaintiff’s failure to
identify himself did not provide probable cause to arrest
under § 148(a)(1)—a question that the panel did not need to
decide—Officer Klotz had breathing room to make the
purported mistake of law and he and the other officers were
entitled to qualified immunity for plaintiff’s arrest. The
panel further affirmed the dismissal of plaintiff’s claim
against the City on a failure-to-train theory because plaintiff
failed to establish a pattern of similar constitutional
violations by untrained employees.

    Concurring, Judge Bumatay stated that although the
panel properly affirmed the dismissal of plaintiff’s false-
arrest claim on qualified immunity, he was left wondering
whether California Penal Code § 148(a)(1) authorizes
officers to arrest a person based on the refusal to produce
identification during a police investigation. Judge Bumatay
found no California court case that categorically holds that
the failure to identify oneself to an officer during a police
investigation—without more—furnishes probable cause to
arrest under § 148(a)(1). So even though the officers must
receive qualified immunity here, plaintiff might be right that
officers lacked probable cause to arrest him for violating
§ 148(a)(1). In rebuttal to Judge Bress’s concurrence, Judge
              VANEGAS V. CITY OF PASADENA                    5

Bumatay stated that his concern is that federal courts may
have gotten ahead of California courts in interpreting the
law; it promotes the law to clarify whether the officers made
a mistake by arresting plaintiff; this question was squarely
presented in this appeal; and if California law was so clear it
should have been an easy task to come up with California
caselaw supporting Judge Bress’s view.

    Concurring, Judge Bress was compelled to write
separately in this straightforward case only to address Judge
Bumatay’s separate concurring opinion, which expounds on
California criminal law and suggests that various federal
court decisions interpreting California law may be wrongly
decided. Judge Bress wrote to make clear that, in his
respectful view, Judge Bumatay’s evaluation of California
law was both unnecessary to the resolution of this case and
substantively incorrect, advocating a narrow interpretation
of California Penal Code § 148(a)(1) that California courts
have not embraced. Here, plaintiff threatened an attorney
following a court proceeding. That alone provided probable
cause for his arrest under California Penal Code § 415(2), as
the majority opinion correctly held. And so that was
sufficient to dispose of Vanegas’s § 1983 claim asserting a
Fourth Amendment violation for allegedly wrongful arrest.

    Concurring, Judge Benitez agreed with the court that
summary judgment was properly granted for the City of
Pasadena and its police officers. He wrote separately to
explain that this was an easy case. Although, undoubtedly,
an arrest for refusing to give one’s name without at least
reasonable suspicion would be an unreasonable seizure
under the Fourth Amendment, that was not this case. Here,
a crime had been reported. Plaintiff’s name was reasonably
related to the circumstances justifying the stop and central to
the investigation of a crime, whether the crime was stalking
6             VANEGAS V. CITY OF PASADENA

(Cal. Pen. Code § 646.9) or maliciously disturbing another
by loud noise (Cal. Pen. Code § 415). At that point, the
detective had probable cause to arrest for either offense and
he had probable cause to arrest for violating Cal. Pen. Code
§ 148(a)(1) when plaintiff refused to disclose his name.


                        COUNSEL

Krista R. Hemming (argued), The Hemming Firm, San
Pedro, California, for Plaintiff-Appellant.

Arnold F. Lee (argued), Assistant City Attorney; Michele
Beal Bagneris, City Attorney; Office of the City Attorney,
Pasadena, California; for Defendants-Appellees.
              VANEGAS V. CITY OF PASADENA                   7

                         OPINION

BUMATAY, Circuit Judge:

    At issue in this civil rights lawsuit is whether police
officers had probable cause to arrest Javier Vanegas either
for reports that he followed and harassed an attorney outside
a courthouse or for his refusal to identify himself during an
investigatory stop. The district court found that officers had
probable cause for both crimes. We hold that Vanegas’s
42 U.S.C. § 1983 claim fails, and we affirm.

                              I.

                        Background

    This lawsuit stems from events immediately following
Vanegas’s 2019 divorce proceedings at the Superior
Courthouse in Pasadena, California. Vanegas appeared at
the family court hearing, along with his ex-wife, Sandra
Kerguelen, and her attorney, Karen Suri. According to Suri,
Vanegas raised his voice and yelled at Suri and the judge
during the hearing. As a result, the judge admonished
Vanegas to control himself or face sanctions. After the
hearing, Suri asked a court bailiff to help her and Kerguelen
leave without Vanegas following them. The bailiff stood in
front of Vanegas, blocking the way so that Suri and
Kerguelen could exit.

    After Suri and Kerguelen left the courthouse, Vanegas
followed them. Vanegas started yelling aggressively at Suri.
Suri and Kerguelen tried to walk away, but Vanegas
continued to follow while calling Suri a “scumbag” and
“liar.” Vanegas eventually came within arm’s reach of Suri.
Feeling threatened, Suri told Vanegas that she would call the
police. But he still didn’t leave. Suri then dialed 911. Suri
8             VANEGAS V. CITY OF PASADENA

told the operator that there was a man following her, yelling
at her on the street, and that she was afraid and needed help.

    At that point, Suri saw a Pasadena Police Department
Community Service Officer and flagged him down. Suri
told the officer that Vanegas was following her and that she
did not feel safe. The officer asked Suri to walk to the police
station across the street to file a report. Suri and Kerguelen
did so.

    Pasadena Police Officer Philip Klotz was at the
courthouse on other business. While there, he heard an alert
over the police radio about a 911 caller being followed
outside the courthouse. So Officer Klotz exited the
Courthouse and headed toward the southeast corner of
Garfield Avenue and Walnut Street. As he walked to the
intersection, Officer Klotz received an update, advising that
the suspect, named “Javier Vanegas,” was walking
northbound on Garfield Avenue. After Officer Klotz
reached the intersection, he observed only one man, later
identified as Vanegas, heading north on Garfield Avenue.

    Officer Klotz asked Vanegas whether his name was
“Javier.” Vanegas responded by asking Officer Klotz who
he was. Officer Klotz identified himself as a law
enforcement officer and asked Vanegas for his
identification.    Despite at least three requests for
identification, Vanegas did not comply and instead took out
his cell phone to record the interaction. Officer Klotz then
gave Vanegas the option of either producing his
identification or being placed in handcuffs. Vanegas still
refused to identify himself.

   After several other officers arrived, Officer Klotz placed
Vanegas in handcuffs for officer safety. Afterward, Officer
Klotz received a radio call that Vanegas violated California
              VANEGAS V. CITY OF PASADENA                   9

Penal Code § 415—a disturbing-the-peace ordinance.
Officer Klotz asked other officers to have Suri identify
Vanegas. Officer Klotz received confirmation over the radio
that Suri positively identified Vanegas as the person who
was following her.

    While other officers remained with Vanegas, Officer
Klotz walked across the street to speak with Suri. Officer
Klotz saw Suri almost crying and visibly shaking. Suri
relayed that Vanegas began following her and Kerguelen
after the family court hearing. After interviewing Suri,
Officer Klotz walked back to Vanegas and advised him that
he was under arrest. The officers then took Vanegas to the
Pasadena police station for booking.          Vanegas was
eventually released with a citation for violating California
Penal Code § 148(a)(1), which punishes obstructing a peace
officer. The Office of the City Attorney for Pasadena
declined to pursue charges and Vanegas was never convicted
of any offense stemming from his arrest.

    A few months later, Vanegas sued the police officers
involved and the City of Pasadena alleging, among other
claims, violation of his Fourth and Fourteenth Amendment
rights under 42 U.S.C. § 1983. The officers and the City
moved for summary judgment. In granting summary
judgment, the district court ruled that probable cause existed
to arrest Vanegas under California Penal Code §§ 148(a)(1)
and 415(2) and so there was no Fourth Amendment
violation. The court also held that Vanegas did not establish
Monell liability against the City. See Monell v. Dep’t of Soc.
Servs., 436 U.S. 658, 691 (1978).

    Vanegas appeals the dismissal of his § 1983 claim. We
review the grant of summary judgment de novo. Branch
Banking & Tr. Co. v. D.M.S.I., LLC, 871 F.3d 751, 759 (9th
Cir. 2017). We first address Vanegas’s claim against the
10            VANEGAS V. CITY OF PASADENA

officers and then turn to his claim against the City. As to
both claims, we affirm.

                              II.

            § 1983 Claim Against the Officers

    To prevail under § 1983, Vanegas must show that
(1) Pasadena police officers “violated a federal statutory or
constitutional right” and (2) “the unlawfulness of their
conduct was clearly established at the time.” District of
Columbia v. Wesby, 138 S. Ct. 577, 589 (2018) (simplified).
So the inquiry is two-fold. Did the officers violate
Vanegas’s constitutional rights? And if so, were those rights
clearly established at the time?

    On the first question, Vanegas’s challenge implicates the
Fourth Amendment since he claims he was unlawfully
“seized.” In the context of a § 1983 action, a Fourth
Amendment violation occurs when a person is arrested
“without probable cause or other justification.” Lacey v.
Maricopa Cnty., 693 F.3d 896, 918 (9th Cir. 2012) (en banc)
(simplified). Probable cause to arrest exists when there is a
“fair probability or substantial chance of criminal activity”
by the arrestee based on the totality of the circumstances
known to the officers at the time of arrest. Id. (simplified).
This “is not a high bar.” Kaley v. United States, 571 U.S.
320, 338 (2014).

     On the second question, even with a constitutional
violation, officers may still receive qualified immunity if the
unlawfulness of their conduct was not “clearly established”
at the time of arrest. By “clearly established,” we mean that
the “contours of the right must be sufficiently clear that a
reasonable official would understand that what he is doing
violates that right.” Acosta v. City of Costa Mesa, 718 F.3d
              VANEGAS V. CITY OF PASADENA                  11

800, 824 (9th Cir. 2013) (per curiam) (simplified). In other
words, “existing law must have placed the constitutionality
of the officer’s conduct beyond debate.” Wesby, 138 S. Ct.
at 589 (simplified). And we only look to “controlling
authority” or “a robust consensus of cases of persuasive
authority” to determine settled law.       Id. at 589–90
(simplified).

    While Vanegas asserts he was unlawfully arrested, the
officers maintain that they had probable cause to arrest him
on two grounds: (1) disturbing the peace under California
Penal Code § 415(2); and (2) obstructing an officer under
California Penal Code § 148(a)(1). And even if no probable
cause existed under state law, they contend they are still
entitled to qualified immunity given there was no violation
of clearly established law. We look at each basis for arrest
in turn.

                             A.

             California Penal Code § 415(2)

    California Penal Code § 415(2) punishes “[a]ny person
who maliciously and willfully disturbs another person by
loud and unreasonable noise.” “Maliciously” means a wish
to “vex, annoy, or injure another person, or an intent to do a
wrongful act, established either by proof or presumption of
law.” Cal. Penal Code § 7(4). “Willfully” means “a purpose
or willingness to commit the act.” Id. § 7(1). To comply
with the First Amendment, California courts have construed
§ 415(2) to prohibit loud noises in only two circumstances:
(1) “where there is a clear and present danger of imminent
violence,” or (2) “where the purported communication is
used as a guise to disrupt lawful endeavors.” In re Brown,
510 P.2d 1017, 1023 (Cal. 1973). So the ordinance only
12             VANEGAS V. CITY OF PASADENA

criminalizes loud noise “designed to disrupt rather than
communicate.” Id. at 1022.

    Under California law, “making loud noises, shouting
obscenities, and making threats” constitute a violation of
§ 415(2). In re Curtis S., 155 Cal. Rptr. 3d 703, 763–64 (Cal.
Ct. App. 2013). In that case, a defendant shouted and used
obscene language at the victim, told her to “get back, you
better get back,” called her a “bitch,” and swung his fist at
her. Id. at 760. The defendant’s speech caused the victim to
back away in fear. Id. The court upheld the charge under
§ 415(2) because the defendant’s speech “presented a clear
and present danger of imminent violence and was designed
to disrupt a lawful endeavor.” Id. at 763.

    Vanegas argues that, because he was arrested under
California Penal Code § 148(a)(1), that means it’s disputed
whether probable cause existed under § 415(2). We
disagree.

    First, it does not matter that Officer Klotz stated that the
basis of Vanegas’s arrest was under § 148(a)(1). It is well-
established that “[i]f the facts support probable cause . . . for
one offense,” an arrest may be lawful “even if the officer
invoked, as the basis for the arrest, a different offense” which
lacks probable cause. United States v. Magallon-Lopez,
817 F.3d 671, 675 (9th Cir. 2016); see also Edgerly v. City
& Cnty. of San Francisco, 599 F.3d 946, 954 (9th Cir. 2010)
(“[P]robable cause supports an arrest so long as the arresting
officers had probable cause to arrest the suspect for any
criminal offense, regardless of their stated reason for the
arrest.”).

    Second, by the time of Vanegas’s arrest, the officers
learned of enough facts to believe that Vanegas had violated
§ 415(2). Suri called 911 and reported that a man was
              VANEGAS V. CITY OF PASADENA                 13

following her, yelling at her on the street, and that she was
afraid and needed help. She then told a Pasadena
Community Service Officer that she feared Vanegas because
he was following her and shouting at her. Suri also
positively identified Vanegas to officers as the person who
followed her. Finally, when Officer Klotz walked over to
Suri, he saw she was visibly shaking. Based on the
collective knowledge of the officers, there was a fair
probability that Vanegas’s noises constituted “a clear and
present danger of imminent violence” and a “disrupt[ion of]
lawful endeavors.” In re Brown, 510 P.2d at 1023.

    There is one wrinkle. Violation of § 415(2) is a
misdemeanor. See Cal. Penal Code § 17(b). Under
California law, an officer may only make a warrantless arrest
for a misdemeanor if he has probable cause to believe that
the person committed the offense in the officer’s presence.
Cal. Penal Code § 836(a)(1). So if Vanegas’s arrest was
based on § 415(2), then the officers may have violated
California law because his conduct was not in Officer
Klotz’s presence. But that does not change the result. That’s
because “[t]he requirement that a misdemeanor must have
occurred in the officer’s presence to justify a warrantless
arrest is not grounded in the Fourth Amendment.” Barry v.
Fowler, 902 F.2d 770, 772 (9th Cir. 1990). So to establish a
violation of the Fourth Amendment, it does not matter if
Officer Klotz was present when Vanegas committed the
misdemeanor. Rather, the “crucial inquiry” is whether
Officer Klotz had probable cause to make the arrest. Id. at
773. Here, we hold that he did.

    Having found no violation of the Fourth Amendment, we
need not proceed to the second question of whether the
officers violated a “clearly established” right for Vanegas’s
14            VANEGAS V. CITY OF PASADENA

offense under § 415(2). So on this basis alone, Officer Klotz
lawfully arrested Vanegas.

                              B.

            California Penal Code § 148(a)(1)

    California Penal Code § 148(a)(1) punishes “[e]very
person who willfully resists, delays, or obstructs any public
officer [or] peace officer, . . . in the discharge or attempt to
discharge any duty of his or her office or employment.” The
officers contend that Vanegas’s actions fall within its
prohibition since his refusal to identify himself obstructed
Officer Klotz’s investigation of a potential stalking case. In
response, Vanegas argues that California law does not
require a person to identify himself to police officers. He
contends that the officers lacked probable cause to arrest him
under California Penal Code § 148(a)(1) because the failure
to identify oneself by itself does not violate the law.

    But to succeed on his § 1983 claim, Vanegas must
overcome qualified immunity by showing that the officers
violated a clearly established right at the time of his arrest.
Wesby, 138 S. Ct. at 589. “A right is clearly established
when it is sufficiently clear that every reasonable official
would have understood that what he is doing violates that
right.” Rivas-Villegas v. Cortesluna, 142 S. Ct. 4, 7 (2021)
(per curiam) (simplified). This is a forgiving standard: it
“protects all but the plainly incompetent.” Ashcroft v. al-
Kidd, 563 U.S. 731, 743 (2011) (simplified).

   “Qualified immunity gives government officials
breathing room to make reasonable but mistaken judgments
about open legal questions.” Lopez ex rel. Lopez v. Gelhaus,
871 F.3d 998, 1005 (9th Cir. 2017) (simplified). So, it’s not
enough that the legal answer be “suggested by then-existing
              VANEGAS V. CITY OF PASADENA                    15

precedent”; the answer must be “so well defined” that “the
legal principle clearly prohibit[s] the officer’s conduct in the
particular circumstances before him.” Wesby, 138 S. Ct.
at 590. In other words, qualified immunity still attaches
when officers “reasonably but mistakenly concluded that
probable cause [wa]s present.” Wesby, 138 S. Ct. at 591
(simplified); see also Fuller v. M.G. Jewelry, 950 F.2d 1437,
1442–43 (9th Cir. 1991) (“Even absent probable cause,
qualified immunity is available if a reasonable police officer
could have believed that his or her conduct was lawful, in
light of clearly established law and the information the
searching officers possessed.”).

    No “controlling authority” or “robust consensus of
cases” prohibited Officer Klotz from arresting Vanegas
under the facts confronting him. Wesby, 138 S. Ct. at 589
(simplified). Neither this court nor the Supreme Court has
said that arresting a person for failing to provide an
identification violates the Constitution. In fact, we have both
said the opposite. See Hiibel v. Sixth Jud. Dist. of Humboldt
Cnty., 542 U.S. 177, 187–88 (2004) (upholding a state law
permitting arrest for failure to identify oneself—where the
request for identification is reasonably related to
circumstances justifying the stop—as “consistent with
Fourth Amendment prohibitions against unreasonable
searches and seizures”); United States v. Landeros, 913 F.3d
862, 869 (9th Cir. 2019) (“In some circumstances, a
suspect may be required to respond to an officer’s request
to identify herself, and may be arrested if she does not.”).

    And no California case clearly establishes that Officer
Klotz should have known he lacked probable cause to arrest
Vanegas for failing to identify himself in the course of the
stalking investigation. Indeed, multiple district courts,
including the one here, thought Officer Klotz could make the
16            VANEGAS V. CITY OF PASADENA

arrest. See Nakamura v. City of Hermosa Beach, 2009 WL
1445400, at *8 (C.D. Cal. 2009); Abdel-Shafy v. City of San
Jose, 2019 WL 570759, at *7 (N.D. Cal. 2019); Vanegas v.
City of Pasadena, 2021 WL 1917126, at *6 (C.D. Cal. 2021).
And so did we. See Kuhlken v. Cnty. of San Diego, 764 F.
App’x 612 (9th Cir. 2019).

    Thus, even if Vanegas’s failure to identify himself did
not provide probable cause to arrest under § 148(a)(1)—a
question we need not and do not decide—Officer Klotz had
“breathing room” to make the purported mistake of law and
he and the other officers are entitled to qualified immunity
for Vanegas’s arrest.

                              III.

              § 1983 Claim Against the City

    Vanegas also appeals the dismissal of his § 1983 claim
against the City of Pasadena. Civil rights suits against local
governments for constitutional violations by its officers
cannot proceed on respondeat superior liability. AE ex rel.
Hernandez v. Cnty. of Tulare, 666 F.3d 631, 636 (9th Cir.
2012). Known as Monell liability, a plaintiff must instead
establish that “the local government had a deliberate policy,
custom, or practice that was the moving force behind the
constitutional violation they suffered.” Id. (simplified); see
also Monell, 436 U.S. at 691.

    Monell liability can turn on a municipality’s failure to
train its officers, but the failure must amount to a “deliberate
indifference to the rights of persons with whom the police
come into contact.” Flores v. Cnty. of Los Angeles, 758 F.3d
1154, 1158 (9th Cir. 2014) (quoting City of Canton v. Harris,
489 U.S. 378, 388 (1989)). To allege such a failure, the
plaintiff must establish “sufficient facts to support a
              VANEGAS V. CITY OF PASADENA                   17

reasonable inference (1) of a constitutional violation; (2) of
a municipal training policy that amounts to a deliberate
indifference to constitutional rights; and (3) that the
constitutional injury would not have resulted if the
municipality properly trained their employees.” Benavidez
v. Cnty. of San Diego, 993 F.3d 1134, 1153−54 (9th Cir.
2021). Monell liability is “at its most tenuous where a claim
turns on a failure to train.” Id. at 1154 (simplified).

    Vanegas alleged a failure to train and argues that factual
disputes exist on whether the City of Pasadena failed to train
its officers on the “well-established” right to refuse to
identify oneself prior to arrest. But, as we discussed above,
we doubt that any such right is so “well established” that its
alleged omission from training would constitute deliberate
indifference on the part of the City. See Flores, 758 F.3d
at 1158 (the failure to train must be “a conscious or
deliberate choice on the part of a municipality” (simplified)).
And a failure-to-train theory of Monell liability usually
requires a “pattern of similar constitutional violations by
untrained employees.” See id. at 1159 (quoting Connick v.
Thompson, 563 U.S. 51, 62 (2011)). Vanegas fails to
establish such a pattern here. See also Bd. of Cnty. Comm’rs
of Bryan Cnty. v. Brown, 520 U.S. 397, 407–08 (1997)
(explaining that a “one-time negligent administration” of a
training program does not “tend to show . . . the lack of
proper training”). We thus affirm the dismissal of Vanegas’s
claim against the City.

                             IV.

    Because probable cause supports his arrest under
California Penal Code § 415(2) and qualified immunity
shields the officers from liability for his arrest under
18            VANEGAS V. CITY OF PASADENA

California Penal Code § 148(a)(1), we hold that Vanegas is
not entitled to relief under § 1983.

     AFFIRMED.



BUMATAY, Circuit Judge, concurring:

    Although we properly affirmed the dismissal of Javier
Vanegas’s false-arrest claim on qualified immunity, I’m left
wondering whether California Penal Code § 148(a)(1)
authorizes officers to arrest a person based on the refusal to
produce identification during a police investigation.

    This question is important because probable cause
generally defeats a claim like Vanegas’s, Nieves v. Bartlett,
139 S. Ct. 1715, 1727 (2019), and we look to state law to
determine “[w]hether an officer is authorized to make an
arrest,” Michigan v. DeFillippo, 443 U.S. 31, 36 (1979).

    So, I think it’s reasonable to consider whether
§ 148(a)(1) provided the probable cause to arrest Vanegas
under the facts here. I suspect it doesn’t.

                               *

    California Penal Code § 148(a)(1) punishes “[e]very
person who willfully resists, delays, or obstructs any public
officer [or] peace officer, . . . in the discharge or attempt to
discharge any duty of his or her office or employment.”

    Several federal cases have interpreted the law to mandate
cooperation with an officer’s request to produce
identification during a valid police investigation. See, e.g.,
Kuhlken v. Cnty. of San Diego, 764 F. App’x 612, 613 (9th
               VANEGAS V. CITY OF PASADENA                    19

Cir. 2019) (unpublished) (“Deputy Smith had probable
cause to arrest Fox for a violation of California Penal Code
§ 148(a)(1) . . . . It is undisputed that Fox refused to provide
identification upon request[.]”); Abdel-Shafy v. City of San
Jose, 2019 WL 570759, at *7 (N.D. Cal. 2019) (“Once
Plaintiff refused to identify herself, the Officers then had the
probable cause to arrest her for resisting, obstructing, or
delaying the investigation under Cal. Penal Code
§ 148(a)(1).”); Nakamura v. City of Hermosa Beach, 2009
WL 1445400, at *8 (C.D. Cal. 2009) (“Plaintiff . . .
hamper[ed] the investigation by refusing to provide either
his name or identification,” which provided probable cause
to arrest under § 148(a)(1)). As a matter of plain text and
common sense, these decisions are reasonable
interpretations of the law. After all, failing to produce an
identification will often delay a police investigation.

    But California courts have not been so quick to endorse
that view of § 148(a)(1). Instead, under California law, the
scope of the law appears more nuanced. No California court,
for example, has definitively ruled that § 148(a)(1)
criminalizes the mere failure to identify oneself to police
officers during a valid police investigation. While several
California cases have blessed § 148(a)(1) arrests involving
the failure to produce identification, those cases seemingly
required something more.

    Take a recent example—People v. Knoedler, 257 Cal.
Rptr. 3d 586, 589 (Cal. App. Dep’t Super. Ct. 2019). There,
the defendant was caught with an open beer can on the street
and an officer asked him for an identification to issue him a
citation. Id. at 587. The defendant refused and was charged
with resisting under § 148(a)(1). Id. at 588. While accepting
that the “failure to identify oneself cannot, on its own, justify
an arrest” under § 148(a)(1), the court upheld the arrest
20            VANEGAS V. CITY OF PASADENA

because the “officer was attempting to write defendant a
citation for a municipal code infraction.” Id. at 589. The
arrest was valid because officers had both “reasonable
suspicion for the initial detention and probable cause to cite
[the] defendant.” Id. “Without any way to identify the
person who is being cited,” the court concluded that “the
police cannot perform their duties.” Id.

    Another California court suggested that “a simple refusal
to identify one’s self” doesn’t violate § 148(a)(1). People v.
Lopez, 13 Cal. Rptr. 3d 921, 924 (Cal. Ct. App. 2004). In
that case, the court affirmed a § 148(a)(1) conviction when
the defendant was “belligerent, refused to give his name,
refused to keep his hands visible, and refused to submit to a
patdown.” Id. But the court made clear that the defendant’s
arrest was a “far cry” from a mere “refusal to identify
himself.” Id. Instead, the lack of cooperation was “coupled
with” belligerent conduct that interfered with the officer’s
patdown search. Id.

     On the other hand, a § 148(a)(1) charge is appropriate for
failing to disclose one’s identity in the “narrow context of a
booking interview” for a felony arrest. People v. Quiroga,
20 Cal. Rptr. 2d 446, 450–51 (Cal. Ct. App. 1993). After a
felony arrest takes place, the court held that “[w]ithout
knowing the identity of a suspect, it is impossible to arrange
for bail or to conduct an arraignment” and it would
“impede[] the administration of justice.” Id. at 452. But the
court drew the distinction narrowly. Before a felony arrest,
the court warned that “the statute must be applied with great
caution.” Id. at 450. So, for example, the court noted that a
person who protested repeatedly before complying with an
officer’s orders could not be prosecuted under § 148(a)(1)
because such actions were protected by the First
Amendment. Id. at 448. Indeed, one California court has
              VANEGAS V. CITY OF PASADENA                  21

held that even refusing to give identification after a
misdemeanor arrest, but pre-booking, isn’t prosecutable
under § 148(a)(1). See In re Chase C., 196 Cal. Rptr. 3d 381,
392 (Cal. Ct. App. 2015).

    And finally, back in 1980, another California court
questioned whether “a person who merely refuses to identify
himself or to answer questions” violates § 148(a)(1). In re
Gregory S., 169 Cal. Rptr. 540, 548 (Cal. Ct. App. 1980).
There, when a 15-year-old boy refused to identify himself or
respond to the questions of an officer investigating a
neighbor’s complaint of “mischief,” the court held the
officer had no ground to arrest him. Id. at 543, 548. In part,
the court concluded that the officer already partially knew
the boy’s identity so it was doubtful that his refusal to
identify himself delayed the investigation. Id. at 548. But
the court also noted that the California Legislature had
required persons to identify themselves in several prescribed
situations, see, e.g., Cal. Veh. Code §§ 40302, 12951, and
that because none of those statutory conditions existed, a
§ 148(a)(1) charge was improper. Id.

    In sum, I have found no California court case that
categorically holds that the failure to identify oneself to an
officer during a police investigation—without more—
furnishes probable cause to arrest under § 148(a)(1). Indeed,
California courts have suggested the opposite. Nor have the
officers here offered a California case finding probable cause
for § 148(a)(1) under similar facts. See Edgerly v. City &
Cnty. of San Francisco, 599 F.3d 946, 954 (9th Cir. 2010)
(Probable cause “must . . . exist under some specific criminal
statute.”). So even though the officers must receive qualified
22            VANEGAS V. CITY OF PASADENA

immunity here, Javier Vanegas might be right that officers
lacked probable cause to arrest him for violating § 148(a)(1).

                              *

    I welcome Judge Bress’s spirited disagreement with my
analysis of California law. Such debates, I hope, will help
clarify the law. I make just a few points in rebuttal.

    First, I am truly agnostic on whether § 148(a)(1) should
permit the arrest of a person who fails to identify themselves
to investigating officers. My concern here is that federal
courts may have gotten out ahead of California courts in
interpreting the law.

    Second, I agree with Judge Bress that the Fourth
Amendment protects officers who make reasonable mistakes
about whether the law supports an arrest. See Heien v. North
Carolina, 574 U.S. 54, 66 (2014). But it promotes the law
to clarify whether a mistake was made in the first place.

   Third, contrary to Judge Bress’s view, this question was
squarely presented in this appeal. Deciding this case on
other grounds doesn’t make the issue irrelevant.

    And finally, if Judge Bress is right that California law is
so clear, it should have been an easy task to come up with
California caselaw supporting his view. The lack of any
should give us all pause.



BRESS, Circuit Judge, concurring:

   I am compelled to write separately in this straightforward
case only to address Judge Bumatay’s separate concurring
               VANEGAS V. CITY OF PASADENA                        23

opinion, which expounds on California criminal law and
suggests that various federal court decisions interpreting
California law may be wrongly decided. I write to make
clear that, in my respectful view, Judge Bumatay’s
evaluation of California law is both unnecessary to our
resolution of this case and substantively incorrect,
advocating a narrow interpretation of California Penal Code
§ 148(a)(1) that California courts have not embraced. 1

                                  I

    Judge Bumatay writes separately on the question of
whether California law “holds that the failure to identify
oneself to an officer during a police investigation—without
more—furnishes probable cause to arrest under
§ 148(a)(1).” Concurrence 21. That question is not
presented in this case. Vanegas threatened an attorney
following a court proceeding. That alone provided probable
cause for his arrest under California Penal Code § 415(2), as
the majority opinion correctly holds. Maj. Op. 11–12. And
so that is sufficient to dispose of Vanegas’s § 1983 claim
asserting a Fourth Amendment violation for allegedly
wrongful arrest.

    There was also independent probable cause to arrest
Vanegas for violating California Penal Code § 148(a)(1),
which punishes “[e]very person who willfully resists, delays,
or obstructs any public officer [or] peace officer, . . . in the
discharge or attempt to discharge any duty of his or her office
or employment.” Officer Klotz did not just stop Vanegas

    1
       All my references to the concurring opinion refer to Judge
Bumatay’s separate concurring opinion, not Judge Benitez’s separate
concurrence (the latter expresses some views that are similar to mine
here).
24            VANEGAS V. CITY OF PASADENA

randomly on the street and demand identification; he stopped
Vanegas in response to a report of a person who was
threatening another near a courthouse. Given the centrality
of Vanegas’s identity to the investigation, officers had
probable cause to arrest Vanegas under § 148(a)(1) for
“resist[ing], delay[ing], or obstruct[ing]” a lawful
investigation into a § 415(2) violation—a violation for
which officers already had probable cause to arrest Vanegas
in the first place. See Edgerly v. City & County of San
Francisco, 599 F.3d 946, 953 (9th Cir. 2010) (an officer has
probable cause to arrest if the facts and circumstances “were
sufficient to warrant a prudent man in believing that the
[suspect] had committed or was committing an offense”)
(quoting Beck v. Ohio, 379 U.S. 89, 91 (1964)).

    The majority opinion holds that the officers should
receive qualified immunity for any arrest under § 148(a)(1)
because it was not clearly established that they lacked
probable cause to make an arrest on that basis. Maj. Op. 14–
16. That is true as far as it goes, which is what allows me to
join the majority opinion in full. Of course, this holding is
itself merely an alternative ground for decision because
officers had probable cause to arrest Vanegas for violating
§ 415(2), as the majority opinion earlier concludes. So, this
is an easy case: Vanegas violated at least two California
criminal laws, there was probable cause to arrest him under
either or both, and at the very least the officers get qualified
immunity.

    Judge Bumatay’s concurrence nonetheless opines on
whether “the failure to identify oneself to an officer during a
police investigation—without more—furnishes probable
cause to arrest under § 148(a)(1)” (by “more,” I take the
concurrence to mean “more” than refusal to provide
identification in response to a valid Terry stop, see Terry v.
               VANEGAS V. CITY OF PASADENA                    25

Ohio, 392 U.S. 1 (1968)). Concurrence 21. There is no
reason to opine on that issue here because even if “more” is
required for a violation of California criminal law, we have
the “more” here, namely, the earlier violation of § 415(2),
for which there was already independent probable cause to
arrest Vanegas. We cannot disaggregate the sequence of
events here into the earlier harassment and the later refusal
to provide identification; the latter was directly connected to
the former.

    As a matter of federal constitutional law under the Fourth
Amendment, the Supreme Court’s decision in Hiibel v. Sixth
Judicial District Court of Nevada, Humboldt County,
542 U.S. 177, 187–88 (2004), resolves that a person can be
lawfully arrested for failure to provide identification during
a valid Terry stop, if the request for identification is
reasonably related to the stop. There is no question that
officers here at the very least had reasonable suspicion to
stop Vanegas under Terry (indeed, the majority opinion
holds they had probable cause to arrest him under § 415(2)).
So the only point on which Judge Bumatay’s concurrence is
separately opining is whether California’s substantive
criminal law in § 148(a)(1) should be interpreted more
narrowly than the nearly identically worded Nevada law that
the Supreme Court addressed in Hiibel.

    That question of California law is not only not presented
on the facts of this case, deciding it would be unnecessary
even with the right facts. With sufficient supporting
information, officers are entitled to make arrests based on
reasonable, even if ultimately mistaken, views of the law.
See, e.g., Heien v. North Carolina, 574 U.S. 54, 66 (2014);
Barrera v. City of Mt. Pleasant, 12 F.4th 617, 620–21 (6th
Cir. 2021). Even if the facts presented it in this case, we still
would not need to resolve whether California law would
26            VANEGAS V. CITY OF PASADENA

criminalize a failure to provide identification in response to
a valid Terry stop, or whether something “more” would be
required.

    Why? Because the officers’ belief that they had probable
cause to arrest in that situation would at least be a reasonable
interpretation of California law. And because it is
reasonable, “we need not decide exactly what [§ 148(a)(1)]
means.” Barrera, 12 F.4th at 621; see also id. at 624
(explaining that “we need not resolve each mete and bound
of” a state criminal statute because “[w]e need only decide
whether the officers’ interpretation sinks to unreasonable”).
The majority opinion winds up in essentially the same place
by resolving the § 148(a)(1) question under the second prong
of the qualified immunity analysis. See Maj. Op. 14–16; see
also Barrera, 12 F.4th at 624–25 (noting that whether a court
concludes there is no constitutional violation or no clearly
established law, “either one permits a federal court to resolve
a qualified-immunity defense without deciding exactly what
state law means”).

    I thus see no reason to broach the not-presented, legally
irrelevant question of California state law that Judge
Bumatay’s concurrence considers. Questions of state law,
including the reach of state criminal law, are for the states in
the first instance. Sometimes we find ourselves needing to
address them in a given case. But there is no reason to do so
here, especially when the interpretation of California law
that seemingly concerns Judge Bumatay would be
constitutional under Hiibel.

                               II

    Because Judge Bumatay’s concurring opinion has raised
the issue, however, it is worth making clear that I do not
think its reading of California law is correct. The
              VANEGAS V. CITY OF PASADENA                   27

concurrence asserts that “California courts have suggested”
that a person cannot be arrested based on the refusal to
produce identification to a police officer during a valid Terry
stop. Concurrence 21. That seems to me incorrect: the
California cases the concurrence cites do not demonstrate
that something more than a valid Terry stop is required
before a refusal to provide identification comes within the
prohibitory bounds of § 148(a)(1).

    Consider People v. Knoedler, 257 Cal. Rptr. 3d 586 (Cal.
App. Dep’t Super. Ct. 2019). The concurrence suggests
Knoedler “accept[ed]” that “the ‘failure to identify oneself
cannot, on its own, justify an arrest’ under § 148(a)(1).”
Concurrence 19 (quoting Knoedler, 257 Cal. Rptr. 3d
at 589). But rather than “accepting” that proposition,
Knoedler—which affirmed a § 148(a)(1) conviction—
merely quoted it from Belay v. City of Gardena, 2017 WL
1628398 at *4 (C.D. Cal. Apr. 27, 2017). Belay, in turn,
quoted and relied on earlier Ninth Circuit cases that were
decided before Hiibel, and that contain statements of law
squarely at odds with that case. See Belay, 2017 WL
1628398 at *4 (quoting United States v. Christian, 356 F.3d
1103, 1106 (9th Cir. 2004)) (citing Martinelli v. City of
Beaumont, 820 F.2d 1491, 1494 (9th Cir. 1987); Lawson v.
Kolender, 658 F.2d 1362 (9th Cir. 1981); and Carey v.
Nevada Gaming Control Bd., 279 F.3d 873, 881 (9th Cir.
2002)).    Knoedler therefore does not support the
concurrence’s interpretation of California law.

    The concurrence points also to People v. Lopez, 13 Cal.
Rptr. 3d 921 (Cal. Ct. App. 2004), claiming that the court
there “suggested” that “‘a simple refusal to identify one’s
self’ does not violate § 148(a)(1).” Concurrence 20. But
Lopez does not “suggest” that. The defendant in Lopez, who
was suspected of threatening a woman and potentially
28            VANEGAS V. CITY OF PASADENA

carrying a gun, was “combative,” kicked officers who were
attempting to pat him down, and refused to comply even
after officers shot him with a nonlethal beanbag. 13 Cal.
Rptr. 3d at 923. Lopez therefore presented a clear-cut
violation of § 148(a)(1). In noting that the defendant’s
resistance went far beyond refusing to identify himself,
Lopez did not suggest that a refusal to self-identify cannot
amount to a violation of § 148(a)(1). See id. The court was
merely emphasizing that the case before it was an easy one,
and it was distinguishing Brown v. Texas, 443 U.S. 47
(1979), in which officers demanded identification while
“lack[ing] any reasonable suspicion” of criminal conduct.
See Lopez, 13 Cal. Rptr. 3d at 924 (quoting Brown, 443 U.S.
at 53) (emphasis added). Lopez was not purporting to define
any kind of floor for violating § 148(a)(1).

    The other cases the concurrence cites were themselves
distinguished in Knoedler. Knoedler distinguished People v.
Quiroga, 20 Cal. Rptr. 2d 446 (Cal. Ct. App. 1993), on the
grounds that it considered the defendant’s refusal to identify
himself after arrest. Knoedler 257 Cal. Rptr. 3d at 589.
Knoedler explained that a misdemeanor defendant’s post-
arrest failure to disclose his identity does “not delay or
obstruct the arresting officer because ‘[t]he arrest ha[s]
already been effected’ and the defendant ha[s] not yet been
brought to the jail for booking.” Id. (quoting Quiroga,
20 Cal. Rptr. 2d at 449) (alteration in original). Knoedler
distinguished In re Chase C., 196 Cal. Rptr. 3d 381 (Cal. Ct.
App. 2015), for the same reason. See Knoedler, 257 Cal.
Rptr. 3d at 589–90.

    In contrast, Vanegas here refused to identify himself to
an officer who had not yet arrested him and who was
searching for him by name. And although the concurrence
correctly notes that Quiroga called for “great caution” when
              VANEGAS V. CITY OF PASADENA                  29

applying § 148(a)(1), this warning was based upon the
court’s concern that applying the statute to speech could
sometimes run afoul of the First Amendment. Quiroga,
20 Cal. Rptr. 2d at 450. No such concern has been raised
here. Even so, Quiroga itself noted that “[n]o decision has
interpreted [§ 148(a)(1)] to apply only to physical acts, and
the statutory language does not suggest such a limitation.”
Id.

    Finally, Knoedler also distinguished In re Gregory S.,
169 Cal. Rptr. 540, 548 (Cal. Ct. App. 1980), another case
on which the concurrence relies. Although that case found
no violation of § 148(a)(1) based on the defendant’s failure
to identify himself, “the court made it clear its holding was
fact-specific.” Knoedler, 257 Cal. Rptr. 3d at 590 (citing In
re Gregory S., 169 Cal. Rptr. at 548). Indeed, in that case,
the officer recognized the defendant from previous
interactions, and already knew his surname and address. In
re Gregory S., 169 Cal. Rptr. at 543, 548. Under those
circumstances, the defendant’s failure to provide his first
name “could not have ‘delayed the officer to a degree
justifying arrest.’” Knoedler 257 Cal. Rptr. 3d at 590
(quoting In re Gregory S. 169 Cal. Rptr. at 548).

    Gregory S. thus does not support any broader
conclusions about the reach of § 148(a)(1), as the
concurrence would ascribe. The concurrence quotes
Gregory S. as “question[ing] whether ‘a person who merely
refuses to identify himself or to answer questions’ violates
§ 148(a)(1).” Concurrence 21 (quoting Gregory S., 169 Cal.
Rptr. at 548). But the full quote is: “We find no authority to
support the [trial] court’s legal conclusion that a person who
merely refuses to identify himself or to answer questions in
a context similar to that before us thereby violates Penal
30               VANEGAS V. CITY OF PASADENA

Code section 148 or otherwise furnishes ground for arrest.”
Gregory S., 169 Cal. Rptr. at 548 (emphasis added).

    In sum, California courts have not suggested that a mere
refusal to identify oneself cannot justify a conviction or
arrest under § 148(a)(1) unless there is something “more”
than reasonable suspicion for the precipitating stop.
California courts could of course so hold. But I would have
refrained from unnecessarily suggesting that they have. 2

    Because Judge Bumatay’s concurrence rests on an
overreading of California case law, it also errs in implying
that three federal decisions—Kuhlken v. County of San
Diego, 764 F. App’x 612 (9th Cir. 2019), Abdel-Shafy v. City
of San Jose, 2019 WL 570759 (N.D. Cal. Feb. 12, 2019)
(Koh, J.), and Nakamura v. City of Hermosa Beach, 2009
WL 1445400 (C.D. Cal. May 20, 2009) aff’d, 372 F. App’x
787 (9th Cir. 2010)—may have misinterpreted the scope of
§ 148(a)(1). Concurrence 18–19. There is no reason to think
that is true. And none of these cases involved a random
demand from a police officer for identification.

    In Kuhlken, an officer responded to a report that a
woman had used her car to run over another person.
Kuhlken v. County of San Diego, 2018 WL 454444 at *2
(S.D. Cal. Jan. 16, 2018), aff’d, 764 F. App’x 612 (9th Cir.
2019). Because of the involvement of a vehicle, the woman
was obligated to provide her driver’s license to the officer
under California Vehicle Code § 12951. Id. at *6. Yet when

     2
        Judge Bumatay faults me for not citing a California case
definitively stating that failure to provide identification in response to a
valid Terry stop qualifies as a violation of § 148(a)(1). Concurrence 22.
But it is not my position that such a case exists. My position is that Judge
Bumatay’s concurrence errs in suggesting that California courts have
endorsed the opposite rule.
              VANEGAS V. CITY OF PASADENA                   31

the officer requested the woman’s identification, she refused
to provide it and physically resisted being detained. Id.
at *4. Under these circumstances, we did not err when we
concluded that the officer had probable cause to arrest the
woman under § 148(a)(1) (and § 12951(b)), in the course of
investigating “a potentially serious crime.” 764 F. App’x
at 613.

    Similarly, in Abdel-Shafy, 2019 WL 570759, the plaintiff
was arrested for violating § 148(a)(1). The plaintiff had
taken part in a verbal altercation with a man she did not
know, and the plaintiff’s husband subsequently showed up
and apparently assaulted the man. Id. at *1–2 & n.1. When
officers arrived, the man identified the plaintiff and her
husband as the parties involved in the dispute. Id. at *1. The
plaintiff refused to identify herself despite repeated requests
and warnings that she would be arrested if she continued to
refuse. Id. at *2. The plaintiff was arrested and ultimately
charged with violating § 148(a)(1). Id.

    When she later brought unlawful arrest claims under
§ 1983, the district court dismissed her claims. Id. at *8. The
court’s holding was explicitly premised on its
determinations that the plaintiff was subject to a lawful Terry
stop, and that the officers’ request for identification was
reasonably related to that stop. Id. I see no reason to doubt
the district court’s conclusion in that case.

    Finally, the concurrence suggests that Nakamura, 2009
WL 1445400, held that a mere refusal to identify oneself
alone provides probable cause to arrest under § 148(a)(1).
Concurrence 19. But in Nakamura, a person identified as a
possible stalker had failed to stop walking away despite an
officer’s repeated instructions to stop, giving the officer the
reasonable impression that the suspect was trying to flee.
2009 WL 1445400 at *4, *6, *8. Even once the suspect
32            VANEGAS V. CITY OF PASADENA

acknowledged the officer and stopped, he refused to provide
his identification. Id. at *8. The district court concluded
that, “[t]aken as a whole, [the suspect’s] uncontroverted
behavior provided [the officer] with probable cause to arrest
him” for violating § 148(a)(1). Id. (emphasis added). Again,
nothing in California case law suggests this reasonable
determination was infirm.        Indeed, Judge Bumatay’s
concurrence itself acknowledges that the three federal cases
he identifies reflect “reasonable interpretations of the law”
based on “plain text and common sense.” Concurrence 19.

                          *    *   *

    In short, California case law does not support the
limitations Judge Bumatay’s concurrence would impose on
§ 148(a)(1), nor is there reason to question the federal cases
he identifies. But my broader point is that the debate here is
beside the point: future § 1983 cases involving § 148(a)(1)
will not need to resolve the exact scope of that provision, just
as we have no need to resolve it here. Nor could we resolve
it anyway. The matter is for the California courts to decide.



BENITEZ, District Judge, concurring:

    I agree with the court that summary judgment was
properly granted for the City of Pasadena and its police
officers. I write separately to explain that this is an easy
case.

    Appellant paints this as a case of the police
unconstitutionally arresting him for simply refusing to
divulge his identity. Although, undoubtedly, an arrest for
refusing to give one’s name without at least reasonable
suspicion would be an unreasonable seizure under the Fourth
              VANEGAS V. CITY OF PASADENA                 33

Amendment, that is not this case. This was not a slow crime
day for the police. Time was not passing idly by with no
police work to do and a quiet police radio. The officer was
not walking down streets and interrogating citizens about
crimes yet to come. That would be an unreasonable seizure.
Brown v. Texas, 443 U.S. 47 (1979).

    No. In this case, a crime had been reported. From his
police radio, the police officer had a description (a man), a
place (walking north near the courthouse on Garfield
Avenue), and a name: Javier Vanegas. When Officer Klotz
found a lone man walking near the courthouse travelling
north on Garfield Avenue he stopped the suspect and asked
for his name. Vanegas’ name was reasonably related to the
circumstances justifying the stop. His name was central to
the investigation of a crime, whether the crime was stalking
(Cal. Pen. Code § 646.9) or maliciously disturbing another
by loud noise (Cal. Pen. Code § 415). At that point, the
detective had probable cause to arrest for either offense and
he had probable cause to arrest for violating Cal. Pen. Code
§ 148(a)(1) when Vanegas refused to disclose his name.
Hiibel v. Sixth Judicial Dist. Court, 542 U.S. 177, 187–88
(2004). Otherwise, the police officer would have been
facing a Hobson’s choice: if the suspect did not identify
himself, the officer would have to either let the suspect
escape or possibly arrest and traumatize an innocent citizen.
That would be unreasonable.

    Even if the officer did not have probable cause to arrest
for the reported crime, Vanegas obstructed a permissible
investigation. “The Fourth Amendment does not require a
policeman who lacks the precise level of information
necessary for probable cause to arrest to simply shrug his
shoulders and allow a crime to occur or a criminal to escape.
On the contrary, Terry recognizes that it may be the essence
34            VANEGAS V. CITY OF PASADENA

of good police work to adopt an intermediate response. . . .
A brief stop of a suspicious individual, in order to determine
his identity or to maintain the status quo momentarily while
obtaining more information, may be most reasonable in light
of the facts known to the officer at the time.” Adams v.
Williams, 407 U.S. 143, 145–146 (1972) (emphasis added).
And reasonableness is the cornerstone of the Fourth
Amendment.